United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
TENNESSEE VALLEY AUTHORITY, FOSS
OPS, Gallatin, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-330
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2006 appellant filed a timely appeal from a merit decision of the Office
of Workers’ Compensation Programs dated August 23, 2006 denying his claim for a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has established that he sustained a hearing loss causally
related to the performance of his employment duties.
FACTUAL HISTORY
On May 24, 2006 appellant, then a 56-year-old boilermaker and fossil mechanic, filed a
claim for occupational disease claiming that he sustained a hearing loss due to factors of his
employment.
After the claim was filed, the Office received additional documents from appellant. The
Office received unsigned hearing test results from a contractor to the Tennessee Valley Authority

(TVA) dated August 25, 2000, October 24, 2001, October 22, 2002, September 15, 2003 and
September 16, 2004. The Office also received audiologist reports dated October 25, 2000 and
April 19, March 15 and 29, 2005, prepared by Audiologist Barbara Higgins. Employee
audiometric test results dated September 7, 1999 were also received. Appellant submitted a
response to the questions listed on the federal injury compensation checklist, wherein he noted
that his only exposure to noise was at work. An unsigned letter dated August 25, 2000 from
TVA Health and Safety stated that appellant had mild and severe hearing loss.
In a June 14, 2006 letter, the Office asked appellant to provide additional factual
information. In a separate June 14, 2006 letter, the Office requested additional information from
appellant’s employer. There was no response.
On July 6, 2006 appellant filled a duplicate occupational disease claim for hearing loss.
Attached to the claim was a list of appellant’s response to the questions listed on the federal
injury compensation checklist.
By an August 23, 2006 decision, the Office denied appellant’s claim for hearing loss on
the grounds that the evidence did not establish that the medical condition resulted from the
accepted work-related events.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act specifies the number of
weeks of compensation to be paid for permanent loss of use of specified members, functions and
organs of the body.1 The Act does not, however, specify the manner by which the percentage
loss of a member, function or organ shall be determined. The method used in making such a
determination is a matter which rests in the sound discretion of the Office. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The Office evaluates industrial hearing loss in accordance with the standards
contained in the American Medical Association, Guides to the Evaluation of Permanent
Impairment.2 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the losses
at each frequency are added up and averaged. Then, the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions. The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The Board has
concurred in the Office’s adoption of this standard for evaluating hearing losses.3

1

5 U.S.C. § 8107(c).

2

A.M.A., Guides 250 (5th ed. 2001).

3

Vernon Brown, 54 ECAB 376 (2003).

2

ANALYSIS
Appellant alleged that he sustained a hearing loss due to factors of his employment. The
employing establishment did not respond to the Office’s request for further information
regarding appellant’s exposure to hazardous noise. The Office thereafter accepted that the workrelated events occurred as alleged. The Office, however, denied the claim on the grounds that
the medical evidence did not establish causal relationship. The medical evidence submitted by
appellant consisted of audiologist reports and hearing tests conducted by a contractor to the
employer.
Office procedures contemplate that, when evidence submitted by the claimant in a
duplicative hearing loss claim does not meet all of the Office’s requirements for adjudication, the
Office should refer the claimant for an examination by a qualified specialist.4 In this case, the
evidence submitted by appellant does not meet the Office’s requirement therefore appellant
should have been referred for an examination by a specialist.
Additionally, the Office procedures state that the employing establishment is the best
source for both the employee’s history of employment and the employee’s exposure to
conditions and substances.5 In this case, the employing establishment did not respond to the
Office’s request for information. As the employing establishment is the best source for
appellant’s employment and exposure history, the Office should have received this information
before assessing appellant’s claim.
CONCLUSION
On remand the Office should prepare a statement of accepted facts and refer appellant for
a medical examination to obtain a rationalized opinion as to whether appellant’s hearing loss is
causally related to the accepted factors of his federal employment. Following such further
development as may be necessary, the Office shall issue an appropriate final decision on this
issue.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.806.5(a)(3)
(October 1995).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.806.4(b)(3)-(4)
(October 1995).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 23, 2006 is set aside and the case is remanded to the
Office for further development consistent with this decision of the Board.
Issued: April 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

